Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Double Patenting

5. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or non-provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
a. Claims 1-20 of instant application are non-provisionally rejected on the ground nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of application No.16/395760. Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the co-pending application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
b. An omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON(CCPA) 136 USPQ 184 (1963).

Claims are not identical, however, the scope of the invention are the same. 
Instant Application (17/205933)
Application (16395760)
Claim 1: A method for deriving a pathloss change, comprising: 

deriving, at a User Equipment (UE), 
a first pathloss value from a first pathloss reference of a serving cell; 

deriving, at the UE, a second pathloss value from a second pathloss reference of the serving cell after deriving the first pathloss value, 



wherein the second pathloss reference is separate from the first pathloss reference; and

 deriving, at the UE, the pathloss change based on the first pathloss value and the second pathloss value.

Claim 2. The method of claim 1, wherein the first pathloss value is used for deriving a power headroom value. 

Claim 5. The method of claim 4, wherein the second power headroom report is triggered when the pathloss change is more than a threshold.  

Claim 1: A method for deriving a pathloss change, comprising: 

a UE (User Equipment) derives a first pathloss value from a first pathloss reference of a serving cell, 

wherein the first pathloss value is used for deriving a power headroom value included in a first power headroom report; the UE derives a second pathloss value from a second pathloss reference of the serving cell after deriving the first pathloss value, 

wherein the second pathloss reference is separate from the first pathloss reference 

and is used for power control for a first Physical Uplink Shared Channel (PUSCH) transmission on the serving cell; the UE derives the pathloss change based on the first pathloss value and the second pathloss value; and 

the UE determines whether a second power headroom report is triggered based on whether the pathloss change is more than a threshold.






Claim Rejection- 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 & 15-16 are rejected under 35 USC 102 as being clearly anticipated by Malkamaki (Pub No. US 2017/0019866).
Regarding claim 1, Malkamaki discloses a method for deriving a pathloss change (Fig. 4), comprising: deriving, at a User Equipment (UE), a first pathloss value from a first pathloss reference of a serving cell (Para. 12: 1st path loss of the cell & Para. 13: UE stores a pathloss of the serving cell. Para. 40: UE); deriving, at the UE, a second pathloss value from a second pathloss reference of the serving cell after deriving the first pathloss value (Para. 12-13: UE stores a 2nd pathloss of the serving cell) & (Para. 47); wherein the second pathloss reference is separate from the first pathloss reference (Para. 12-13: 1st and 2nd pathloss are different); and deriving, at the UE, the pathloss change based on the first pathloss value and the second pathloss value (Para. 13 & 48 c & Fig. 4: S404: Determine if 1st & 2nd Pathloss has changed) & (Para. 15: dl-Pathloss Change). 
Regarding claim 2, Malkamaki discloses the first pathloss value is used for deriving a power headroom value (Fig. 4: Trigger a PHR) & (Para. 9: Pathloss change of more than dl-PathlossChange - trigger a PHR to the eNBs).  

Regarding claim 3, Malkamaki discloses the power headroom value is included in a first power headroom report (Para. 11: Power headroom report).  
Regarding claim 4, Malkamaki discloses determining, at the UE, whether a second power headroom report is triggered (Fig. 5: Trigger PHR & Para. 43: Trigger a subsequent PHR). 
Regarding claim 5 & 16, Malkamaki discloses the second power headroom report is triggered when the pathloss change is more than a threshold (Fig. 4 & 5: PHR when pathloss change is more than a threshold).
Regarding claim 15, Malkamaki discloses a User Equipment (UE) for deriving a pathloss change (Fig. 4), comprising: a processor; and a memory operatively coupled to the processor (Fig. 2: Processor-22 & memory-24), wherein the processor is configured to execute a program code to: derive, at the UE, a first pathloss value from a first pathloss reference of a serving cell (Para. 12: 1st path loss of the cell & Para. 13: UE stores a pathloss of the serving cell. Para. 40: UE); wherein the first pathloss value is used for deriving a power headroom value included in a first power headroom report (Fig. 4: Trigger a PHR) & (Para. 9: Pathloss change of more than dl-PathlossChange - trigger a PHR to the eNBs); 2Attorney Docket No.: 5261.16US022Attorney Docket No.: 5261.16US02derive, at the UE, a second pathloss value from a second pathloss reference of the serving cell after deriving the first pathloss value (Para. 12-13: UE stores a 2nd pathloss of the serving cell) & (Para. 47), wherein the second pathloss reference is separate from the first pathloss reference (Para. 12-13: 1st and 2nd pathloss are different); and derive, at the UE, the pathloss change based on the first pathloss value and the second pathloss value (Para. 13 & 48 c & Fig. 4: S404: Determine if 1st & 2nd Pathloss has changed) & (Para. 15: dl-Pathloss Change).  


Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 6-9, 11 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki (Pub No. US 2017/0019866) and further in view of Lee (Pub No. 20170359734).
Regarding claim 6 & 17, Malkamaki discloses the second power headroom report is transmitted (Para. 43: Trigger a subsequent PHR). 
Malkamaki is silent regarding the power headroom report is transmitted via a Physical Uplink Shared Channel. 
Lee discloses the power headroom report is transmitted via a Physical Uplink Shared Channel (PUSCH) transmission when the power headroom report is triggered (Para. 72: Physical Uplink Shared Channel & Para. 98-99: PHR).
At the time of filling, it would have been obvious to use Physical Uplink Shared Channel to transmit power headroom report to control power in the wireless system. 
Regarding claim 7 & 18, Malkamaki is silent regarding the second pathloss reference is further used for power control for a first PUSCH transmission on the serving cell.
Lee discloses the second pathloss reference is further used for power control for a first PUSCH transmission on the serving cell (Para. 72 & Para. 40: Transmission power control).
At the time of filling, it would have been obvious to use power control system to minimize interference in the wireless communication device. 
Regarding claim 8 & 19, Malkamaki is silent regarding the first pathloss value is used for power control for a second PUSCH transmission on the serving cell, and a first power headroom report is transmitted via the second PUSCH transmission.
Lee discloses the first pathloss value is used for power control for a second PUSCH transmission on the serving cell, and a first power headroom report is transmitted via the second PUSCH transmission (Para. 72 & Para. 40: Transmission power control & Para. 98-99: PHR).
At the time of filling, it would have been obvious to use power control system to minimize interference in the wireless communication device. 
Regarding claim 9, Malkamaki is silent regarding a second downlink control information (DCI) scheduling the second PUSCH transmission indicates the first pathloss reference.
Lee discloses a second downlink control information (DCI) scheduling the second PUSCH transmission indicates the first pathloss reference (Para. 72 & Para. 40: Transmission power control & Para. 212: DCI).
At the time of filling, it would have been obvious to use control system to minimize interference in the wireless communication device. 
Regarding claim 11, Malkamaki is silent regarding a first DCI scheduling transmission indicates the second pathloss reference.  
Lee discloses a first DCI scheduling transmission indicates the second pathloss reference (Para. 70-71: Downlink channel & Para. 94: Schedule channel).  
At the time of filling, it would have been obvious to use channel schedule system to control interference in the wireless communication system. 
Claim 10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki (Pub No. US 2017/0019866), in view of Lee (Pub No. 20170359734). and further in view of Dinan (Pub No. 20160270094). 
Regarding claim 10, Malkamaki is silent regarding the second PUSCH transmission is configured by a parameter ConfiguredGrantConfig indicating the first pathloss reference.
Dinan discloses the second PUSCH transmission is configured by a parameter ConfiguredGrantConfig indicating the first pathloss reference (Para. 128 & 150).
At the time of filling, it would have been obvious to use pahloss configuring system to control power based on the pathloss.  
Regarding claim 12, Malkamaki is silent regarding a first PUSCH transmission is configured by a parameter ConfiguredGrantConfig indicating the second pathloss reference.  
Dinan discloses a first PUSCH transmission is configured by a parameter ConfiguredGrantConfig indicating the second pathloss reference (Para. 128 & 150).
At the time of filling, it would have been obvious to use control system to minimize interference in the wireless communication device. 
Claims 13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki (Pub No. US 2017/0019866) and further in view of Loehr (Pub No. 20160330698). 
Regarding claim 13 & 20, Malkamaki is silent regarding the first pathloss reference is a pathloss reference with the smallest entry of a pathloss reference configuration of the serving cell if the UE does not transmit any PUSCH transmission on the serving cell when transmitting the first power headroom report.
Loehr discloses the first pathloss reference is a pathloss reference with the smallest entry of a pathloss reference configuration of the serving cell if the UE does not transmit any PUSCH transmission on the serving cell when transmitting the first power headroom report (Para. 94 & 156).
At the time of filling, it would have been obvious to use pathloss configuring system to control power based on the pathloss.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki (Pub No. US 2017/0019866), in view of Loehr (Pub No. 20160330698) and further in view of Lee (Pub No. 20170359734). 
Regarding claim 14, Malkamaki is silent regarding the pathloss reference configuration is PUSCH-PathlossReferenceRS.
Lee teaches the pathloss reference configuration is PUSCH-PathlossReferenceRS (Para. 118 & 119).
At the time of filling, it would have been obvious to use pathloss configuring system to control power based on the pathloss.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/            Primary Examiner, Art Unit 2648